Exhibit 10.1

SEVENTH AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT is entered into
effective as of August 5, 2013, by and between INTERMEC, INC., a Delaware
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

Borrower and Bank are parties to that certain Amended and Restated Credit
Agreement dated January 14, 2011 (as amended, the “Credit Agreement”). Borrower
and Bank desire to amend the Credit Agreement in the manner set forth below. All
capitalized terms used herein and not otherwise defined herein shall have the
meaning attributed to them in the Credit Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Borrower and Bank hereby agree as follows:

1. Section 4.9(a). Section 4.9(a) of the Credit Agreement is amended in its
entirety to read as follows:

“(a) Borrower’s Adjusted EBITDA not less than $25,000,000 as of the end of
Borrower’s second fiscal quarter of 2012, not less than $35,000,000 as of the
end of Borrower’s third and fourth fiscal quarters of 2012 and as of the end of
each of Borrower’s fiscal quarters of 2013 and as of the end of Borrower’s first
and second fiscal quarters of 2014, and not less than $45,000,000 as of the end
of Borrower’s third fiscal quarter of 2014 and as of the end of each subsequent
fiscal quarter of Borrower. “Borrower’s Adjusted EBITDA” means, as of the end of
a fiscal quarter of Borrower, Borrower’s net income before tax for the four
fiscal quarters ending with such fiscal quarter plus interest expense (net of
capitalized interest expense), depreciation expense and amortization expense for
such period, plus any of the following for such period to the extent decreasing
net income: (i) any non-cash compensation expense recorded from grants of stock
appreciation, stock options, restricted stock or other similar rights to
officers, directors and other employees, (ii) any non-cash item or deduction
recorded in accordance with any change in GAAP during or effective as of such
period, (iii) any other non-cash item (other than any non-cash charges to the
extent such charges represent an accrual of or reserve for cash expenditures in
any future period), (iv) with respect to the portion of such period ending
before April 3, 2012, extraordinary, non-recurring or one-time expenses, losses
or charges not to exceed $10,000,000 for such portion of such period, plus
Historical EBITDA for such portion of such period, plus Target Acquisition Costs
for such portion of such period, and (v) any Borrower Transaction Expenses (as
defined below) incurred or subject to

 

PAGE 1



--------------------------------------------------------------------------------

reimbursement by Borrower. “Borrower Transaction Expenses” means an amount equal
to any fees, costs and expenses incurred or subject to reimbursement by Borrower
or any of its Subsidiaries in connection with (A) that certain Agreement and
Plan of Merger, dated as of December 9, 2012, by and among Borrower, Honeywell
International Inc., a Delaware corporation, and Hawkeye Merger Sub Corp., a
Delaware corporation (the “Merger Agreement”), (B) the transactions contemplated
by the Merger Agreement, and (C) the strategic process undertaken by the
Borrower that resulted in the entry into the Merger Agreement, including all
costs, fees and expenses incurred in connection with any and all actions, suits,
litigation, or proceedings related to, arising out of, or commenced or
threatened in connection with the entry into or the announcement or pendency of
the Merger Agreement, the transactions contemplated by the Merger Agreement, or
the strategic process undertaken by Borrower related thereto.”

2. Ratification. Except as otherwise provided in this Seventh Amendment, all of
the provisions of the Credit Agreement are hereby ratified and confirmed and
shall remain in full force and effect.

3. One Agreement. The Credit Agreement, as modified by the provisions of this
Seventh Amendment, shall be construed as one agreement.

4. Effective Date. This Seventh Amendment shall be effective as of August 5,
2013, upon execution and delivery by the parties of this Seventh Amendment and
the attached Guarantors’ Acknowledgement, Consent and Reaffirmation.

5. Counterparts. This Seventh Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Seventh Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Seventh Amendment.

[Signature page follows]

 

PAGE 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Seventh Amendment to Amended and Restated Credit
Agreement has been duly executed.

 

INTERMEC, INC. By:  

/s/ Frank McCallick

  Frank McCallick   Treasurer, Vice President Tax WELLS FARGO BANK, NATIONAL
ASSOCIATION By:  

/s/ Gloria Nemechek

  Gloria Nemechek   Senior Vice President

SIGNATURE PAGE TO SEVENTH AMENDMENT TO AR WELLS FARGO CREDIT FACILITY